Exhibit 10.7
Execution Version
PATENT SECURITY AGREEMENT
          This PATENT SECURITY AGREEMENT (this “Agreement”), dated as of May 18,
2011 is entered into between MONEYGRAM PAYMENT SYSTEMS, INC., a Delaware
Corporation (“Grantor”), and BANK OF AMERICA, N.A., as Collateral Agent for the
benefit of the Secured Parties (the “Collateral Agent”).
W I T N E S S E T H:
     WHEREAS, Grantor has entered into that certain Credit Agreement dated as of
even date herewith by and among MoneyGram International, Inc. (“Holdco”), the
Borrower, the Administrative Agent and the financial institutions so designated
on the Commitment Schedule thereto (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
     WHEREAS, Grantor has entered into that certain Security Agreement of even
date herewith (as amended, restated, amended and restated, modified or
supplemented from time to time, the “Security Agreement”) with the Collateral
Agent, for the benefit of the Secured Parties, pursuant to which Grantor has
granted to the Collateral Agent a security interest in substantially all the
assets of Grantor, including all right, title and interest of Grantor in, to and
under all now owned and hereafter acquired Patents, and all proceeds thereof, to
secure the payment of the Secured Obligations;
     WHEREAS, capitalized terms used but not defined herein are used in the
manner provided in the Security Agreement and the Credit Agreement, as
applicable;
     WHEREAS, Grantor owns the registered and pending Patents listed on
Schedule 1 annexed hereto; and
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor does hereby grant to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in all of Grantor’s right, title and interest in, to and under the
following (all of the following items or types of property being herein
collectively referred to as the “Patent Collateral”), whether presently existing
or hereafter created or acquired:

  (1)   each Patent, including without limitation, each registered and pending
Patent referred to in Schedule 1 annexed hereto, together with any reissues,
continuations or extensions thereof; and     (2)   all proceeds of the
foregoing, including, without limitation, any claim by Grantor against third
parties for past, present or future infringement of any Patent, including,
without limitation, any registered and pending Patent referred to in Schedule 1
annexed hereto.

 



--------------------------------------------------------------------------------



 



     The security interests are granted in furtherance, and not in limitation,
of the security interests granted to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to the Security Agreement. Grantor hereby
acknowledges and affirms that the rights and remedies of Collateral Agent with
respect to the security interest in the Patent Collateral made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein. In the event of any conflict between the terms of this Agreement and the
Security Agreement, the terms of the Security Agreement shall govern.
     This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
     The Grantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
     Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in the foregoing paragraph. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be
duly executed by its duly authorized officer thereunto as of the date first
written above.

            MONEYGRAM PAYMENT SYSTEMS, INC., as
Grantor
      By:   /s/ James E. Shields         Name:   James E. Shields       
Title:   Executive Vice President
and Chief Financial Officer     

[Signature Page to MPSI Patent Security Agreement]

 



--------------------------------------------------------------------------------



 



Acknowledged:

            BANK OF AMERICA, N.A., as Collateral
Agent for the benefit of the Secured
Parties
      By:   /s/ Adam Cady         Name:   Adam Cady        Title:   Managing
Director     

[Signature Page to MPSI Patent Security Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 1
PATENTS:

                      Title   Owner     Pat. No.     Issue Date   Country
Apparatus for Dispensing Money
Orders
  MoneyGram Payment Systems Inc.     5,014,212     5/7/1991   USA
 
                   
System and Apparatus for Dispensing Negotiable Instruments
  MoneyGram Payment Systems Inc.     5,119,293     6/2/1992   USA
 
                   
Apparatus for Dispensing Money
Orders
  MoneyGram Payment Systems Inc.     5,369,709     11/29/1994   USA
 
                   
Apparatus for Dispensing Money
Orders
  MoneyGram Payment Systems Inc.     5,377,271     12/27/1994   USA
 
                   
Method and Apparatus for Dispending Money Orders Including Means to Detect Money
Orders
  MoneyGram Payment Systems Inc.     5,492,423     2/20/1996   USA
 
                   
Apparatus for Dispensing Money
Orders
  MoneyGram Payment Systems Inc.     5,570,960     11/519/96   USA

PATENT APPLICATIONS:

                  Patent Applications   Owner   App. No.   Filing Date   Country
Payment Instrument Printing and Processing Method and Apparatus
  MoneyGram Payment Systems, Inc.   10/011,695   12/7/2001   USA
 
               
Methods and Apparatus for Secure Printing of Negotiable Instruments
  MoneyGram Payment Systems, Inc.   10/192,074   7/9/2002   USA
 
               
Special Purpose Entity for Holders of Financial Instruments
  MoneyGram Payment Systems, Inc. *   10/308,692   12/3/2002   USA
 
               
Network Configuration Using
Scannable Token
  MoneyGram Payment Systems, Inc.   10/452,525   6/2/2003   USA
 
               
System and Method for Managing Virtual Inventory of Payment Instruments
  MoneyGram Payment Systems, Inc.   10/611,081   7/1/2003   USA

 